DETAILED ACTION
The instant application having application No 16/726604 filed on 12/24/2019 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 3 is incorporated into the independent claim 1.
Claim 8 would be allowable if (i) claim 9 is incorporated into the independent claim 8.
Claim 16 would be allowable if (i) claim 18 is incorporated into the independent claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over KIKUCHI (US 20180034549, Feb. 1, 2018) in view of Okunev (US 20070025475, Feb. 1, 2007).

Claim 1, KIKUCHI discloses and performing, by the transmitter, N rounds of operations on the modulated signal to obtain an encoded signal(page 6, par(0071), line 5-10, the modulated signal, the optical transmitter  includes a multilevel encoder  configured to output the first multi-level digital signal based on the input first information signal), 
wherein an output of a lst-round operation in the N rounds of operations is determined based on the modulated signal and an output that is of an N^-round operation and that is processed by a first delay circuit(page 6, par(0071), line 5-10, the modulated signal, the optical transmitter  includes a multilevel encoder  configured to output the first multi-level digital signal based on the input first information signal, a first delay circuit configured to delay the input first multilevel digital signal by a delay time corresponding to an amplitude level of the first multi-level digital signal; and a DA converter configured to convert the first multi-level digital signal delayed by the first delay circuit into a first electric signal); and
an output of an ith-round operation in the N rounds of operations is determined based on an output of an (i-1 )tJl-round operation and an output that is of the Nth-round operation and that is processed by a second delay circuit(page 1, par(0009), line 1-10, a first delay circuit configured to delay the input first multilevel digital signal by a delay time corresponding to an amplitude level of the first multi-level digital signal; and a DA converter configured to convert the first multi-level digital signal delayed by the first delay circuit into a first electric signal, and a second delay circuit included in the optical receiver and configured to delay the input second multi-level digital signal by a delay time corresponding to an amplitude level of the second multilevel digital signal), 
(page 4, par(0046), line 1-10, the quantization circuit is configured to quantize the amplitude level of a second multi-level digital signal Xn (n: sample number) into N levels (in this example, N integer values of from -N/2 to N/2-1) , and to output a signal X'n, N  response waveforms (y(i, j); i ranges from 1 to N and j ranges from 1 to M) each having a length ofM samples).
KIKUCHI discloses all aspects of the claimed invention, except modulating, by a transmitter, a received to-be-sent signal to obtain a modulated signal.
Okunev is the same field of invention teaches modulating, by a transmitter(page 1, par(0006), line 1-2, first transmits a modulating radio frequency (RF) signal to a tag), a received to-be-sent signal to obtain a modulated signal(page 2, par(0028), line 1-2, receives a modulated response signal back from a RFID tag).
KIKUCHI and Okunev are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the a received to-be-sent signal to obtain a modulated signal the teaching of KIKUCHI to include receives a modulated response signal back from a RFID tag of Okunev because it provides stable performance and reliable decision making even with considerable variation of backscattered signal parameters.
Regarding Claim 2, KIKUCHI discloses a latency between an output and an input of the first delay circuit is one symbol period; or a latency between an output and an input (page 6, par(0071), line 5-10, the modulated signal, the optical transmitter  includes a multilevel encoder  configured to output the first multi-level digital signal based on the input first information signal, a first delay circuit configured to delay the input first multilevel digital signal by a delay time corresponding to an amplitude level of the first multi-level digital signal).
Regarding Claim 8, KIKUCHI discloses a communication method, comprising performing, by a receiver, maximum likelihood detection processing on a received to-be-restored signal to obtain an after-detection signal(page 1, par(0011), line 1-10, the optical receiver includes an error ratio detection unit configured to detect an error ratio of the second information signal output from the multi-level decoder; and a delay time correction unit configured to correct the delay time of the second delay circuit based on the error ratio(wherein restored the signal to obtain after detection signal)).
KIKUCHI discloses all aspects of the claimed invention, except performing, by the receiver, processing based on the after-detection signal and the after-detection signal that is processed by a third delay circuit, to obtain a decoded signal.
Okunev is the same field of invention teaches performing, by the receiver, processing based on the after-detection signal and the after-detection signal that is processed by a third delay circuit, to obtain a decoded signal (page 5, par (0080), line 1-10, Decision module receives combined signal and determines a sign for the decoded data symbol at the end of symbol interval, this sign is uniquely related to the transmitted bit depending on the encoding, output signal of decision module decides on a sign for the data symbol).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the a received to-be-sent signal to obtain a modulated signal the teaching of KIKUCHI to include receives a modulated response signal back from a RFID tag of Okunev because it provides stable performance and reliable decision making even with considerable variation of backscattered signal parameters.
Regarding Claim 16, KIKUCHI discloses and perform,  N rounds of operations on the modulated signal to obtain an encoded signal(page 6, par(0071), line 5-10, the modulated signal, the optical transmitter  includes a multilevel encoder  configured to output the first multi-level digital signal based on the input first information signal), 
wherein an output of a lst-round operation in the N rounds of operations is determined based on the modulated signal and an output that is of an N^-round operation and that is processed by a first delay circuit(page 6, par(0071), line 5-10, the modulated signal, the optical transmitter  includes a multilevel encoder  configured to output the first multi-level digital signal based on the input first information signal, a first delay circuit configured to delay the input first multilevel digital signal by a delay time corresponding to an amplitude level of the first multi-level digital signal; and a DA converter configured to convert the first multi-level digital signal delayed by the first delay circuit into a first electric signal); and
an output of an ith-round operation in the N rounds of operations is determined based on an output of an (i-1 )tJl-round operation and an output that is of the Nth-(page 1, par(0009), line 1-10, a first delay circuit configured to delay the input first multilevel digital signal by a delay time corresponding to an amplitude level of the first multi-level digital signal; and a DA converter configured to convert the first multi-level digital signal delayed by the first delay circuit into a first electric signal, and a second delay circuit included in the optical receiver and configured to delay the input second multi-level digital signal by a delay time corresponding to an amplitude level of the second multilevel digital signal), 
wherein N is a positive integer, and i is an integer greater than 1 and less than or equal to N(page 4, par(0046), line 1-10, the quantization circuit is configured to quantize the amplitude level of a second multi-level digital signal Xn (n: sample number) into N levels (in this example, N integer values of from -N/2 to N/2-1) , and to output a signal X'n, N  response waveforms (y(i, j); i ranges from 1 to N and j ranges from 1 to M) each having a length ofM samples).
KIKUCHI discloses all aspects of the claimed invention, except modulate a received to-be-sent signal to obtain a modulated signal.
Okunev is the same field of invention teaches modulating, by a transmitter(page 1, par(0006), line 1-2, first transmits a modulating radio frequency (RF) signal to a tag), a received to-be-sent signal to obtain a modulated signal(page 2, par(0028), line 1-2, receives a modulated response signal back from a RFID tag).
KIKUCHI and Okunev are analogous art because they are from the same field of endeavor of access to a service device.

Regarding Claim 17, KIKUCHI discloses a latency between an output and an input of the first delay circuit is one symbol period; or a latency between an output and an input of the second delay circuit is i symbol periods(page 6, par(0071), line 5-10, the modulated signal, the optical transmitter  includes a multilevel encoder  configured to output the first multi-level digital signal based on the input first information signal, a first delay circuit configured to delay the input first multilevel digital signal by a delay time corresponding to an amplitude level of the first multi-level digital signal).
Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Hu et al. (US 20120136669, May 31, 2012) teaches Transcoding Method, Apparatus Device and System.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax

assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464